EXHIBIT 10.2

2011 Long-Term Equity Grants

On December 13, 2010, the Nominating and Governance Committee recommended, and
on December 14, 2010 the Board of Directors approved, the fiscal year 2011
non-employee director stock option grants in the amount and upon the terms and
conditions set forth below. On December 14, 2010 the Compensation Committee and
Board of Directors approved the long-term incentive equity grants to those
individuals set forth below in the amount and upon the terms and conditions set
forth below.

General Terms of Grant:

 

•  

Form of grant: A combination of stock option and performance share awards for
executive officers and only stock options for non-employee directors.

 

•  

Term and vesting of stock options: The stock option grants vest equally over a 3
year period and have a 7 year term.

 

•  

Settlement of performance shares: Performance shares that are earned, if any,
will be settled in cash based on the results of our relative total shareholder
return compared to our peer group at the end of the 3 year performance period.
If the company’s initial 3 year performance period is below target against our
peer group, an additional 2 year performance period would apply. The performance
shares expire upon payout, if any, of the award, and in any case no later than
October 31, 2015.

 

•  

Grant date: December 14, 2010.

 

•  

Exercise Price for Stock Options: $58.915.

 

•  

Number of stock options and performance shares:

 

          Stock Option      Performance
Shares  

Daniel C. Ustian, Chairman, President and CEO

   -      137,800         55,120   

Andrew J. Cederoth, Executive Vice President and Chief Financial Officer

   -      27,800         11,100   

Deepak T. Kapur, President — Truck Group

   -      33,300         13,300   

Phyllis E. Cochran, President — Parts Group

   -      13,400         5,600   

Steven K. Covey, SVP, General Counsel and Chief Ethics Officer

   -      20,000         8,000   

Each Non-Employee Director—4,000 stock options in accordance with their annual
stock option grant.